DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 21, 31, 36, 40, 42, 44 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12, 15-18, 21-25, 27-28, 31-42, and 44-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pakniat et al (hereinafter “Pakniat”), US Pub. 2020/0178130.
Regarding claims 1, 21, 31, 36, 40, 42, 44, and 46, Pakniat discloses a system and method for configuring mobility measurements to be performed by a User Equipment (UE), comprising:  receiving a beam management event configuration indicating a type of at least one beam to measure to detect occurrence of a trigger condition for a beam management event (fig. 2, step 202, p. [0084]: UE receives a configuration message comprising a plurality of measurement offsets. The measurement offsets indicate offset values for triggering a measurement report; similar in fig. 4 step 401, p.[0150]-[0151]), wherein the beam management event configuration includes a configuration parameter that indicates the type of the at least one beam, wherein the configuration parameter can indicate the type as being either a channel state information reference signal (CSI-RS) or a new radio synchronization signal (NR- SS) (p. [0070]-[0074], and [0152] measurement offsets may be configured, such as per RS-type configured for the UE 120. The RS-type may e.g. be an SS Block RS or a CSI-RS); measuring, based on the type of the at least one beam indicated by the configuration parameter, a parameter of a signal received from one or more nodes to detect the occurrence of the trigger condition for the beam management event, wherein the signal corresponds to the type of the at least one beam (fig. 2, step 204, fig. 4, step 402, p. [0089]-[0094]: The cell quality for event triggering may e.g. be either based on CSI-RS or NR-Synchronization Signals (NR-SS) that may be configured independently per event and measurement object. The plurality of measurement report triggering offsets in different levels of granularity, such as, Per trigger quantity, RSRP, RSRQ, SINR or any other quality related metric; Per RS type that is configured, such as e.g. SS Block RS or CSI-RS; or Per cell quality derivation parameters, such as e.g. the maximum number of beams to be averaged, the absolute threshold to select good beams for average); and reporting, to the one or more nodes or a different node, an indication of the occurrence of the trigger condition (fig. 2, step 204, fig. 4, step 402: report the measurements to the network node).
Regarding claims 2, 32, 41 and 45, Pakniat discloses based on reporting the indication of the occurrence of the trigger condition, a beam configuration for utilizing a different set of received beams for measuring to detect the beam management even (p. [0068], [0091]-[0094]: the multiple measurement report triggering offsets, which may comprise a maximum number of beams to be averaged, an absolute threshold to select suitable beams for averaging; p. [0124]-[0126] and [0130]-[0134]: beam level measurements).
Regarding claim 3, the step of reporting the indication of the occurrence of the trigger condition disclosed by Pakniat inherently occurs in a media access control (MAC) layer.  
Regarding claim 4, the step of reporting the indication of the occurrence of the trigger condition disclosed by Pakniat inherently occurs in a radio resource control (RRC) layer.
Regarding claims 5, 22, 24, 33 and 38, Pakniat discloses wherein the beam management event configuration indicates the type as  the channel state information reference signal (CSI-RS) and wherein measuring the parameter of the signal includes measuring the parameter of the CSI-RS to detect occurrence of the trigger condition (fig. 2, step 204, fig. 4, step 402, p. [0089]-[0094]: The cell quality for event triggering may e.g. be either based on CSI-RS or NR-Synchronization Signals (NR-SS) that may be configured independently per event and measurement object).
Regarding claims 6, 23, 34, and 39, Pakniat discloses wherein the beam management event configuration indicates the type as the NR-SS, and wherein measuring the parameter of the signal includes measuring the parameter of the NR-SS to detect occurrence of the trigger condition (fig. 2, step 204, fig. 4, step 402, p. [0089]-[0094]: The cell quality for event triggering may e.g. be either based on CSI-RS or NR-Synchronization Signals (NR-SS) that may be configured independently per event and measurement object).
Regarding claim 7, Pakniat discloses further comprising receiving, based on reporting the indication of the occurrence of the trigger condition, a beam configuration for utilizing received beams in communicating with the one or more nodes or the different node, wherein the received beams correspond to channel state information reference signals (CSI-RSs) (p. [0055]-[0056], [0070], [0074], [0089], [0091], [0102]-[0105]: measure and compare CSI-RS offset values). 
Regarding claims 8, 25, 35, 37 and 47, Pakniat discloses wherein the beam management event configuration indicates the type of a first beam to measure as a channel state information reference signal (CSI-RS), a second type of a second beam to measure as a new radio synchronization signal (NR-SS), an identifier of the CSI-RS, and an identifier of the NR- SS (p. [0104]: the network node 110 may e.g. configure the UE 120 to measure SS block based cell quality for a given reportConfig and CSI-RS based cell quality for another reportConfig although both may be linked to the same measObject via two different measurement IDs. The network node 110 may thus provide two reportConfig(s) to the UE 120, each a with a different RSType, one set to SS block and another set to CSI-RS.)
Regarding claims 12 and 27,  Pakniat discloses wherein the beam management event configuration indicates a type of the parameter corresponding to at least one of a reference 31 030284.18139Qualcomm Ref. No. 176695signal received power (RSRP), a reference signal received quality (RSRQ), or a signal- to-interference-and-noise ratio (SINR) (p. [0018], [0020], [0064], [0069], [0074]: The criterion that triggers the UE to send a measurement report may include a trigger quantity, such as e.g. a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) or Signal-to-Interference-plus-Noise Ratio (SINR)).
Regarding claim 15, Pakniat discloses wherein the beam management event configuration indicates, for the trigger condition, a time during which the trigger condition occurs before reporting the indication (table 4, TimeToTrigger, fig. 2, step 201: Network node determines required measurement report triggering configuration occurs before step 204, UE measures and reports triggering configuration).
Regarding claim 16, Pakniat discloses wherein determining the occurrence of the trigger condition comprises comparing the parameter to a threshold (table 4, p. [0068], [0091]-[0094]: the multiple measurement report triggering offsets, which may comprise a maximum number of beams to be averaged, an absolute threshold to select suitable beams for averaging).
Regarding claim 17, Pakniat discloses wherein reporting the indication is based at least in part on comparing an offset between the parameter and a similar parameter of a different signal, to be used as a reference, to determine whether the offset achieves a threshold, wherein the beam management event configuration indicates the different signal (p. [0027]-[0030], [0038], [0047]-[0048]: The configuration message comprises a plurality of measurement offsets associated to a single measurement object, wherein the measurement offsets indicates offset values for triggering a measurement report, and wherein each of the plurality of measurement offfsets being related to a respective measurement).
Regarding claim 18, Pakniat discloses wherein reporting the indication is based at least in part on comparing the parameter to a threshold; and comparing an offset between the parameter and a similar parameter of a different signal, to be used as a reference, to determine whether the offset achieves a second threshold (table 4, p. [0048]-[0060], [0086], [0118]-[0122]: comparing offset values with threshold values).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pakniat as shown above, in view of  Baek et al (hereinafter “Baek”), US Pub. 2016/0150435 A1.
Regarding claim 13, Pakniat does not disclose wherein measuring the parameter of the signal is performed based on a physical layer filtering technique. Bask discloses these features at paragraphs [0103]-[0109], [0131]-[0133] (L1/L2 filter and L1/L3 filter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Baek into Pakniat’s as an option of designer’s choice.
Regarding claim 14, Pakniat does not disclose wherein measuring the parameter of the signal is performed based on a radio resource control layer filtering technique. Bask discloses these features at paragraphs [0103]-[0109], [0131]-[0133] (L1/L2 filter and L1/L3 filter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Baek into Pakniat’s as an option of designer’s choice.
Claims 9-11, 19-20, 26, 29-30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Pakniat as shown above, in view of  Xia et al (hereinafter “Xia”), US Pub. 2018/0368009.
Regarding claims 9, 26, and 43 Pakniat does not disclose completely all of the limitations wherein the beam management event configuration indicates the type as a group of beams comprising two or more channel state information reference signals (CSI-RSs) and/or new radio synchronization signals (NR-SSs), and an identifier of the group of beams, and further comprising determining identifiers of the two or more CSI-RSs and/or NR-SSs, wherein measuring the parameter of the signal comprises measuring parameters of multiple signals corresponding to the identifiers of the two or more CSI-RSs and/or NR-SSs. Xia discloses the beam management event configuration indicates the type of the at least one beam as being either a channel state information reference signal (CSI-RS) or a new radio synchronization signal (NR-SS) (p. [0013], [0020]-[0021], [0061]-[0063], [0077], [0113], [0115], and figs. 3-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Pakniat ’s system in order to improve quality of service.
Regarding claim 10, Pakniat discloses wherein measuring the parameter of the beam comprises determining an average of the parameters of the multiple beams (p. [0068], [0091]-[0094]: the multiple measurement report triggering offsets, which may comprise a maximum number of beams to be averaged, an absolute threshold to select suitable beams for averaging)
Regarding claim 11, Pakniat discloses wherein measuring the parameter of the beam comprises determining a maximum of the parameters of the multiple beams (table 4, MaxReportBeams, MaxReportCells, p. [0146], [0179]-[0180]: The cell quality derivation parameter may e.g. be a maximum number of beams to be averaged or an absolute threshold to select suitable beams for averaging).  
Regarding claims 19 and 29, Pakniat does not disclose wherein reporting the indication comprises transmitting the indication as uplink control information or uplink data over a shared data channel. Xia discloses this feature at [0068]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Pakniat’s system in order to save system resources. 
Regarding claims 20 and 30, Pakniat does not disclose wherein reporting the indication comprises transmitting the indication as uplink control information over an uplink control channel. Xia discloses this feature at [0068]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Xia into Pakniat’s system in order to save system resources. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI D HOANG/Primary Examiner, Art Unit 2463